ICJ_053_Namibia_UNSC_NA_1971-06-21_ADV_01_NA_03_EN.txt. SEPARATE OPINION OF JUDGE PADILLA NERVO

I agree with the Advisory Opinion given by the Court in answer to the
question put to it by the Security Council.

I accept each and every one of the provisions of the operative clause of
the Opinion.

From the reasoning and conclusions of the Court it has been recog-
nized that the General Assembly and the Security Council of the United
Nations, in the exercise of their competence, their functions and their
duty, have revoked the Mandate of South Africa in respect of Namibia,
have declared that the de facto presence of the former Mandatory in that
territory is illegal, has the character of a foreign occupation and is an
“aggressive encroachment” on the authority of the United Nations and
on the territory over which South Africa has no legal title.

South Africa therefore has the juridical obligation to withdraw its
administration there, and to co-operate with the United Nations for the
peaceful enforcement of its decisions. Other legal consequences of the
continuance of South Africa’s unlawful and de facto presence there are
expressed in the Advisory Opinion rendered by this Court, and some of
the consequences are stated in relevant resolutions of the Security
Council.

For the purpose of this Advisory Opinion the Court was not obliged,
and did not need, to pass upon the objections regarding the validity of
the resolutions concerned; nevertheless the Court considered it appro-
priate to answer such objections, and did recognize the validity and
binding character of the decisions taken in this matter by the General
Assembly and the Security Council.

Availing myself of the right conferred by Article 57 of the Statute,
I wish to append to the Opinion of the Court a separate statement of my
individual views.

PRELIMINARY

Some of the points raised in the written statements are either of a
preliminary nature—as is the question whether or not the Court should
accede to the request for an advisory opinion,—or are related to the
validity of the resolutions of the Security Council and the General

89
102 NAMIBIA (S.W: AFRICA) (SEP. OP. PADILLA NERVO)

Assembly, as for instance those which terminated the Mandate for South
West Africa and those which declared illegal the presence of South
Africa in Namibia. In my view these points go beyond the scope of the
question put to the Court by the Security Council, which is couched in
the following terms:

“What are the legal consequences for States of the continued
presence of South Africa in Namibia, notwithstanding Security
Council resolution 276 (1970)?”

Nevertheless, as these questions have been raised, [ will express my
opinion on them.

It has been suggested that the Court should use its discretion whether
or not to accede to a request for an advisory opinion and should in this
case refuse to give it. The Court ‘must have full liberty to consider all
relevant data available to it in forming an opinion on a question posed to
it for an advisory opinion” (Certain Expenses of the United Nations,
1.C.J. Reports 1962, p. 151, at p. 157). In the Certain Expenses case, the
Court referred to the decision taken by the Permanent Court concerning
the Status of Eastern Carelia and found no ‘‘compelling reason” why it
should not give the advisory opinion which the General Assembly
requested. The Eastern Carelia case, where the Permanent Court of Inter-
national Justice declined to give an advisory opinion, is not a precedent
in the present case before this Court.

As to the argument that the request of the Security Council should be
refused because it has a political background in which the Court itself has
become involved, the Court unanimously decided, at the beginning.of the
oral hearings, to disregard this argument. The Court decided not to accede
to the objections raised against the participation of three Members of the
Court, which were based on the contention that the judges in question had
taken political positions in the General Assembly in issues related to
South West Africa, while representing their Governments in the United
Nations. The Court has thereby expressed its opinion in the sense that
the controverted political background of the question is not a reason to
decline to give the advisory opinion requested.

There is no merit either in the other contention which has been ad-
vanced against the Court giving the advisory opinion which the Security
Council requested ‘“‘considering that an advisory opinion from the
International Court of Justice would be useful for the Security Council in
its further consideration of the question of Namibia and in furtherance of
the objectives the Council is seeking’. The Eastern Carelia case was
relied upon in support of the contention that the question before the
Court involved a dispute. This matter does not need to be considered
again since the Court by its Order of 29 January decided to reject the
application for the appointment of a judge ad hoc, because it held that in

90
103 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

the present advisory proceedings there is no dispute pending between
South Africa and any other State.

In the Certain Expenses case, the Court referred to the argument that
the question put to the Court was intertwined with political questions, and
that for this reason the Court should refuse to give an opinion. The
Court replied that most interpretations of the Charter would have poli-
tical significance. The Court, however, could not attribute a political
character to a request which invited it to undertake an essentially judicial
task, namely the interpretation of a treaty provision.

The question put to the Court by the Security Council can be said to be
intertwined with certain political problems, but the actual wording of
such question, asking the Court what are the /egal consequences for
States of the continued presence of South Africa in Namibia, indicates
that the position is in fact a legal one even if it may have a political aspect.
In the nature of things it could not be otherwise. The line between
political and legal questions is often vague. Examining the close inter-
relation between the political and legal factors in the development of
international law, Dr. Rosenne makes the following comments:

“That interrelation explains the keenness with which elections of
members of the Court are conducted ... But that interrelation goes
further. It explains the conflict of ideologies prevalent today regard-
ing the Court.” (Rosenne, The Law and Practice of the International
Court, Vol. I, p. 4.)

“The Charter of the United Nations and the urgency of current
international problems and aspirations have turned the course of the
organized international society into new directions . . . The intellec-
tual atmosphere in which the application today of international law
is called has changed, and with it the character of the Court, as the
organ for applying international law, is changing too.” (/bid., pp. 5-6.)

The full impact upon the Court of those changes is found in the activities
of the General Assembly and the Security Council. Whatever conclusions
might be drawn from these activities, it is evident that their far-reaching
significance lies in the fact that the struggle towards ending colonialism
and racism in Africa, and everywhere, is the overwhelming will of the
international community of our days.

A fair examination of the contentions and arguments disputing the
competence and jurisdiction of the Court to give the opinion requested
leads to the conclusion that they are not valid and ought to be rejected.

91
104 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

There are not, in this instance, compelling reasons to make the Court
depart from its unavoidable duty to give the advice requested by the
Security Council.

The proposal ! which became the first operative paragraph of Security
Council resolution 284 (1970) made it clear from the outset that the
termination of the Mandate and the assumption by the General Assembly
of direct responsibility for the Territory was not being called into ques-
tion 7. For this had been an “irrevocable step” and “consequently, the
presence of South Africa in Namibia was now illegal and member
States had pledged themselves to fulfil the responsibility which the
United Nations had assumed” 3. The question to be presented to the
Court therefore related to the legal consequences for States of the pres-
ence of South Africa in Namibia after these irrevocable changes had been
brought about.

In general, therefore, from the record of the discussions of the Security
Council and its Sub-Committee immediately preceding the adoption of
Security Council resolution 284 (1970), it would appear that the question
presented to the Court concerns the legal consequences for States of the
continued presence of South Africa in Namibia, not as a mandatory
Power, but as a State which according to the provisions of Security
Council resolution 276 (1970) was continuing to occupy Namibia
illegally *, and in defiance of the relevant United Nations resolutions and
the United Nations Charter °, notwithstanding that the Mandate for
South West Africa has been terminated f, the United Nations has assumed
direct responsibility for the Territory until its independence ’, and the
Security Council has called upon the Government of South Africa
immediately to withdraw its administration from the Territory ®.

The Issues to Be Examined

It has been shown that in formulating the question now before the
Court, the Security Council used the phrase “the continued presence of
South Africa in Namibia, notwithstanding Security Council resolution
276 (1970)”, in order to denote the presence of South Africa after the
Mandate had terminated and South Africa had ceased to have any right
to be present as mandatory Power. It follows that the legal consequences
for States of this continued presence are not those which resulted directly
from the conduct of South Africa in its former capacity as mandatory

 

 

That of Finland.

S/AC.17/SR.12, p. 3; and S/AC.17/SR.17, p. 8.
S/AC.17/SR.12, p. 3.

Security Council resolution 276 (1970), para. 2.
Ibid., para. 4.

Ibid., second and third preambular paragraphs.
Ibid., second preambular paragraph.

Ibid., third preambular paragraph.

oN AA + wre

‘©
dD
105 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

Power, but only the consequences of the continued South African presence
after the cessation of the mandatory relationship.

MERITS
Scope of the Question Submitted

The question before the Court is a limited one, namely what are the
legal consequences for States of the continued presence of South Africa
in Namibia, notwithstanding Security Council resolution 276 (1970)?
In this resolution the Security Council reaffirmed General Assembly
resolution 2145 (XX) of 27 October 1966, by which the United Nations
decided that the Mandate for South West Africa was terminated and
assumed direct responsibility for the Territory until its independence, and
also reaffirmed its resolution 264 (1969), which recognized this termina-
tion and which called upon the Government of South Africa immediately
to withdraw from the Territory.

No other request having been made, the Court will have to assume the
validity of the action taken by the Security Council and the General
Assembly on the question of Namibia and that such action was in
accordance with the Charter. The Court should not assume powers of
judicial review of the action of principal organs of the United Nations
without specific request to that effect.

The Covenant

The Covenant is in the nature of a constitutional legal instrument,
which is the source of rights and obligations relating to the system of
mandates and to the securities and safeguards for the performance of
the sacred trust. The principle proclaimed in Article 22, and its provisions,
were binding on the Members of the League who were willing to accept
the tutelage and exercise it as mandatories on behalf of the League in the
interest of the indigenous population.

The Council of the League defined the degree of authority, control, or
administration to be exercised by the Mandatory for South West Africa,
in the terms that the Principal Allied and Associated Powers had proposed
that the Mandate should be formulated. The purpose of the Mandate for
South West Africa—in the terms defined by the Council—is to give
practical effect to the principle of the sacred trust of civilization. The
Mandate is the method chosen by the Allied and Associated Powers to
accomplish that end. The legal obligations stated in the Covenant were
translated and spelled out in the specific case of each mandate “according
to the stage of development of the people, the geographical situation of

93
106 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

the territory, its economic conditions and other similar circumstances”.
All mandates—regardless of their differences in character—have a
common denominator; all were established for the same reason, and
with the object and purpose of giving practical effect to the principle that
the well-being and development of the peoples inhabiting the territories
concerned form a sacred trust of civilization.

The sacred trust is not only a moral idea, it has also a legal character
and significance; it is in fact a legal principle. This concept was incorpo-
rated into the Covenant after long and difficult negotiations between the
parties over the settlement of the colonial issue. It has been observed in
that respect that:

“Ht was clearly understood by all concerned that what was involved
was the adoption, with respect to the treatment of indigenous peoples
in certain areas of Africa and Asia, of a principle entirely different
from that in effect until then. The new principle was that, as a
matter of international faw, the well-being and social progress of
such peoples would be the responsibility of the ‘organized inter-
national community’, insured by legal, rather than by solely moral,
considerations.”

Sir Arnold McNair, in his separate opinion annexed to the Opinion of
the Court on the /nternational Status of South West Africa, observed:

“From time to time it happens that a group of great Powers, or a
large number of States both great and small, assume a power to
create by a multipartite treaty some new international régime or
status, which soon acquires a degree of acceptance and durability
extending beyond the limits of the actual contracting parties, and
giving it an objective existence” (/.C.J. Reports 1950, p. 153).

Concept of Mandates— Rights and Obligations of Mandatory

The Court has given the following account of this question:

“Under Article 119 of the Treaty of Versailles of 28 June 1919,
Germany renounced in favour of the Principal Allied and Associated
Powers all her rights and titles over her overseas possessions. The
said Powers, shortly before the signature of the Treaty of Peace,
agreed to allocate them as Mandates to certain Allied States which
had already occupied them. The terms of all the ‘C’ Mandates were
drafted by a Committee of the Supreme Council of the Peace
Conference and approved by the representatives of the Principal
Allied and Associated Powers in the autumn of 1919, with one
reservation which was subsequently withdrawn. All these actions
were taken before the Covenant took effect and before the League of
Nations was established and started functioning in January 1920,

94
107 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

95

The terms of each Mandate were subsequently defined and confirmed
by the Council in conformity with Article 22 of the Covenant.

The essential principles of the Mandates System consist chiefly in
the recognition of certain rights of the peoples of the underdeveloped
territories; the establishment of a régime of tutelage for each of such
peoples to be exercised by an advanced nation as a ‘Mandatory’
‘on behalf of the League of Nations’; and the recognition of ‘a sacred
trust of civilisation’ laid upon the League as an organized inter-
national community and upon its Member States. This system is
dedicated to the avowed object of promoting the well-being and
development of the peoples concerned and is fortified by setting up
safeguards for the protection of their rights.

These features are inherent in the Mandates System as conceived
by its authors and as entrusted to the respective organs of the
League and the Member States for application. The rights of the
Mandatory in relation to the mandated territory and the inhabitants
have their foundation in the obligations of the Mandatory and they
are, so to speak, mere tools given to enable it to fulfil its obligations.
The fact is that each Mandate under the Mandates System constitutes
a new international institution, the primary, overriding purpose of
which is to promote ‘the well-being and development’ of the people
of the territory under Mandate.” (South West Africa, Preliminary
Objections, Judgment, I.C.J. Reports 1962, p. 329.)

Sir Arnold McNair, in his separate opinion mentioned above, stated:

“The Mandates System seems to me to be an a fortiori case. The
occasion was the end of a world war. The parties to the treaties of
peace incorporating the Covenant of the League and establishing the
system numbered thirty. The public interest extended far beyond
Europe. Article 22 proclaimed ‘the principle that the well-being and
development of such peoples form a sacred trust of civilization and
that securities for the performance of this trust should be embodied
in the Covenant’. A large part of the civilized world concurred in
opening a new chapter in the life of between fifteen and twenty
millions of people, and this article was the instrument adopted to
give effect to their desire. In my opinion, the new régime established
in pursuance of this ‘principle’ has more than a purely contractual
basis, and the territories subjected to it are impressed with a special
legal status, designed to last until modified in the manner indicated
by Article 22. The dissolution of the League has produced certain
difficulties, but, ... they are mechanical difficulties, and the policy
and principles of the new institution have survived the impact of the
events of 1939 to 1946, and have indeed been reincarnated by the
Charter under the name of the ‘International Trusteeship System’,
108 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

with a new lease of life.” U/.C./. Reports 1950, pp. 154-155, italics
added.)

A new order based on the proposition that ‘all men are by nature
equally free and independent” has attained solemn recognition in the
basic law of many nations and is today—in one form or another—
customary declaration, norm and standard tn the constitutional practice
of States. It cannot be ignored that the status of the Territory of South
West Africa is the most explosive international issue of the post-war
world; and the question whether the official policy of apartheid, as
practised in the Territory, is or is not compatible with the principles and
legal provisions stated in the Covenant, in the Mandate and in the Charter
of the United Nations, begs an answer by the Court.

Power of Revocation

It has been contended that there is no express power of revocation of a
mandate provided for under the League Covenant, nor yet an implied
power. In answer to this contention, some relevant quotations have been
relied upon during the present proceedings. Wright, in his Mandates
Under the League of Nations, 1930 (pp. 440-441), wrote the following:

“Whether the League can appoint a new mandatory in case one
of the present mandatories should cease to function has not been
determined. Nor has it been decided whether the League can dismiss
a mandatory though both powers may be implied from the Covenant
assertion that the mandatories act ‘on behalf of the League’, and
members of the Permanent Mandates Commission have assumed
that they exist. Furthermore, it would seem that the mandate of a
given nation would automatically come to an end in case the manda-
tory ceased to meet the qualifications stated in the Covenant and
that the League would be the competent authority to recognize such
a fact... . Since the areas subject to mandate are defined in Article 22
of the Covenant it would seem that the League, whose competence is
defined by the Covenant, could not withdraw a territory from the
status of mandated territory unless through recognition that the
conditions there defined no longer exist in the territory.”

Smuts, in The League of Nations: A Practical Suggestion, 1918, said:

96
109 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

‘,.. in case of any flagrant and prolonged abuse of this trust the
population concerned should be able to appeal for redress to the
League, who should in a proper case assert its authority to the full,
even to the extent of removing the mandate, and entrusting it to
some other State, if necessary”.

The view existed then that the League could revoke a mandate in the
event of a fundamental breach of its obligation by a mandatory. Annexa-
tion, overt or disguised, was certainly the most grave and fundamental
breach of the essential principles of the mandates system which—as an
international institution—was created by Article 22 of the Covenant.

Consequences of Dissolution of the League

An international régime, the mandates system, was created by Article
22 with a view to giving practical effect to the two principles (a) of
non-annexation, and (b) that the well-being and development of the
peoples inhabiting the mandated territories, not yet able to stand by
themselves, form ‘‘a sacred trust of civilization”’. The creation of this new
international institution did not involve any cession of territory or
transfer of sovereignty, and the mandatory was to exercise an international
function of administration on behalf of the League of Nations. The
mandate was created in the interests of the inhabitants and of humanity
in general, as an international institution with an international object—a
sacred trust of civilization,

The international rules regulating the mandate constituted an inter-
national status for the territory. The functions were of an international
character and their exercise, therefore, was subjected to the supervision
of the Council of the League of Nations and to the obligation to submit
annual reports.

Obligations: (a) administration as a “‘sacred trust”; (b) machinery for
implementation, supervision and control as “‘securities for the perfor-
mance of this trust”. These obligations represent the very essence of the
“sacred trust”. Neither the fulfilment of these obligations, nor the rights
of the population, could be brought to an end with the liquidation of the
League, as they did not depend on the existence of the League.

The provisions of paragraph 2 of Article 80 of the Charter presuppose
that the rights of States and peoples should not lapse automatically on the
dissolution of the League.

The resolution of the League Assembly of 18 April 1946 had to recog-
nize that the functions of the League terminated with its existence, at the
same time the Assembly recognized that Chapters XI, XH and XIII of the
Charter embodied the principles declared in Article 22 of the Covenant

97
110 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

of the League of Nations. In paragraph 4 of that resolution, the mandatory
Powers recognized that some time would elapse from the termination of
the League to the implementation of the trusteeship system, and assumed
the obligation to continue nevertheless, in the meantime, to administer
the territories under mandate for the well-being of the peoples concerned,
until other arrangements had been agreed between them and the United
Nations.

The Assembly understood that the mandates were to continue in
existence until ‘“‘other arrangements” were established, concerning the
future status of the territory concerned. Maintaining the status quo
meant: to administer the territory as a sacred trust and to give account
and to report on the acts of administration.

There are decisive reasons for an affirmative answer to the question
whether the supervisory functions of the League were to be exercised
by the new international organization created by the Charter. The
authors of the Covenant considered that the effective performance of the
sacred trust of civilization required that the administration of the man-
dated territories should be subjected to international supervision. The
necessity for supervision continues to exist. It cannot be admitted that
the obligation to submit to supervision has disappeared, merely because
the supervisory organ under the mandates system has ceased to exist,
when the United Nations has another international organ performing
similar supervisory functions.

Article 80, paragraph !, of the Charter purports to safeguard the
rights of the peoples of mandated territories until trusteeship agreements
are concluded, but no such rights of the peoples could be effectively
safeguarded without international supervision and a duty to render
reports to a supervisory organ.

The resolution of 18 April 1946 of the Assembly of the League pre-
supposes that the supervisory functions exercised by the League would be
taken over by the United Nations, and the General Assembly has the
competence derived from the provisions of Article 10 of the Charter, and
is legally qualified to exercise such supervisory functions.

On 31 January 1923 the Council of the League adopted certain rules
by which the mandatory governments were to transmit petitions. This
right which the inhabitants of South West Africa had thus acquired is
maintained by Article 80, paragraph !, of the Charter. The dispatch and
examination of petitions form a part of the supervision, and petitions are
to be transmitted by the South African Government to the General
Assembly, which is legally qualified to deal with them.

At its final session, on 18 April 1946, the League of Nations adopted
a resolution, already referred to, concerning the mandates system, of
which the last two paragraphs read as follows:

“[The Assembly:} 3. Recognizes that, on the termination of the
League’s existence, its functions with respect to the mandated

98
111 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

territories will come to an end, but notes that Chapters XI, XII
and XIII of the Charter of the United Nations embody principles
corresponding to those declared in Article 22 of the Covenant of
the League;

4, Takes note of the expressed intentions of the Members of the
League now administering territories under mandate to continue
to administer them for the well-being and development of the
peoples concerned in accordance with the obligations contained in
the respective Mandates, until other arrangements have been agreed
between the United Nations and the respective mandatory Powers.”

EFFECT OF RESOLUTION 2145 (XXI) OF THE GENERAL ASSEMBLY OF THE
UNITED NATIONS AND OF THE SECURITY COUNCIL RESOLUTIONS

The Principle of Non-Discrimination

The United Nations and the General Assembly were entrusted with
special tasks under the Charter of the United Nations and, among other
tasks, to “encourage and promote respect for human rights and for
fundamental freedoms for all, without distinction as to race aa
(Art. 76 (ce); Art. 1 (3)). The General Assembly has competence in
respect of the interpretation of the Charter, and power to enact re-
commendations regarding racial discrimination which have evolved as
principles or standards of general international acceptance.

The principle of non-discrimination on account of race or colour
has a great impact in the maintenance of international peace, and the
Organization has the duty to ensure that all States—even those which
are not members—shall act, in accordance with the principles of Article 2
of the Charter, in the pursuit of the purposes stated in Article |—among
them to promote and encourage respect for human rights and fundamen-
tal freedoms for all, without racial discrimination (Art. 1 (3)).

Significance of the Recommendations of the General Assembly

Nobody would dispute the powers of the General Assembly to discuss
such matters as racial discrimination, in general, and especially when
they occur in a mandated territory which has an international status and
is an institution or régime which is the concern of the Assembly. The
International Court is guided by its Statute and its Rules, but even the
Court’s functions and powers may be discussed by the General Assembly,
which may make recommendations (to the United Nations Members)
in respect to them, and propose or evolve additional subsidiary means
which the Court should apply for the determination of rules of law.

99
112 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

The numerous and almost unanimous recommendations regarding
apartheid and racial discrimination are made to the Members of the
United Nations, but the Court cannot overlook or minimize their over-
riding importance and relevance. The idea of concern for peoples, for
the recognition of the role of the common man, and especially for the
peoples “‘not yet able to stand for themselves under the strenuous
conditions of the modern world”, was the one that moved the authors
of the Covenant and is at the root of the Mandate.

For purposes of the interpretation of the Mandate according to both
its spirit and its letter, the dissolution or liquidation of the League is
not of permanent importance, since the Mandate survived. But for a
just interpretation of its terms and spirit, it is important to keep in mind
that such interpretation is being made today; that this Court is sitting in
1971 and not in 1920, and that the international community of today,
the United Nations, has the right and the duty to see that the sacred
trust is performed. For that reason and to that effect, many resolutions
were adopted in the General Assembly and are relevant and of the greatest
importance in the consideration of the South West Africa case.

It is therefore in the exercise of its rights and duties that the General
Assembly, through its resolutions, has passed judgment on the application
in the mandated territory of the official policy of racial discrimination,
and recognized the rules and standards which the Mandatory by its
policy of apartheid contravenes, in violation of its obligations under the
Mandate, obligations which are not dormant at all, but alive and in
action, as are equally well alive and not dormant the rights of the peoples
of the Territory who are the beneficiaries of such obligations.

After the 1950 Opinion has been accepted and approved by the
General Assembly, it was the “‘law recognized by the United Nations”
(Judge Sir Hersch Lauterpacht, in Admissibility of Hearings of Petitioners
by the Committee on South West Africa, 1.C.J. Reports 1956, p. 46).

The General Assembly has had, under the relevant international
instruments, several distinct roles in regard to Namibia, and the action
which it took in this instance finds its bases in all these roles taken
either individually or together. The General Assembly acted: in its
capacity as the supervisory authority for the Mandate for South West
Africa; as the sole organ of the international community responsible for
ensuring the fulfilment of the obligations and sacred trust assumed in
respect of the people and Territory of Namibia; and as the organ prima-
rily concerned with non-self-governing and trust territories.

100
113 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

To the extent that resolution 2145 (XXI) was adopted by the General
Assembly as the supervisory authority and as a party in contractual
relationship with South Africa arising from the Mandate, the resolution
is constitutionally valid on its own, and therefore legally effective.
Furthermore, when the General Assembly decided that the Mandate
was terminated, and that South Africa had no other right to administer
the Territory, it made a statement which, in addition to its dispositive
character, was also of a declaratory nature. One hundred and fourteen
members of the General Assembly, which voted for resolution 2145
(XXII), and the three member Governments which abstained on the
resolution, were all agreed that South Africa had failed to fulfil its
obligations in respect of the administration of the Territory and its
obligations to ensure the moral and material well-being and security of
the indigenous inhabitants, and that it had in fact disavowed the Mandate.
Under these circumstances, it was clearly incumbent upon the General
Assembly not to remain silent, and to declare what in fact and in law
was manifest.

The fact that, broadly speaking, the General Assembly’s activities are
mainly of a recommendatory character does not mean that the General
Assembly cannot act in a situation in which it is a party to a contractual
relationship in its capacity as such a party; nor does it mean that, in regard
to a territory which is an international responsibility, and in regard to
which no State sovereignty intervenes between the General Assembly
and the territory, the General Assembly should not be able to act as it did
by resolution 2145 (XXT).

During the past 25 years, a vast variety of actions and initiatives of
the United Nations, in the fulfilment of the purposes and principles
of the Charter, have found expression in General Assembly resolutions,
adopted in the general context of Chapter IV of the Charter. These
resolutions have conferred on various subsidiary organs a vast range of
operational functions. |

The legality of these, and numerous other actions and initiatives of
the General Assembly, did not depend upon the existence of a precise
textual provision in Chapter IV of the Charter, providing for each case.
For the General Assembly is the competent organ of the United Nations to
act in the name of the latter in a wide range of matters, and in these
instances it is the United Nations itself which is acting. This is especially
so concerning economic, social and trusteeship matters, non-self-govern-
ing territories, administration and finance, and action required under the
United Nations Charter not coming within the special competence of the
Security Council.

In this instance, the Security Council not only gave its support but
also endorsed the Assembly’s decisions. By its resolution 264 (1969) the
Security Council recognized the termination of the Mandate and the
assumption of direct responsibility for the Territory by the General

101
114 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

Assembly; stated that the continued presence of South Africa in Namibia
was illegal; and called upon the Government of South Africa to withdraw
immediately its administration from the Territory. The Security Council
further reiterated its endorsement of the General Assembly decisions
by its resolutions 269 (1969), 276 (1970) and 283 (1970). To the extent
that General Assembly resolution 2145 (XXI) may be considered a
recommendation to the Security Council, it became fully effective upon
its endorsement by the Council.

It cannot be denied that the combined action of both principal organs
with respect to Namibia is effective beyond any constitutional or legal
challenge.

This Court has previously stated in 1950 and reaffirmed in its 1962
Judgment: “to retain the rights derived from the Mandate and to deny
the obligations thereunder could not be justified” (.C./. Reports 1950,
p. 133).

There was general agreement that the General Assembly had a duty to
act on the basis of its own assessment of the situation clearly summed up
in the preamble of the relevant resolution.

In two resolutions unanimously adopted by the Security Council in
1968, the Council took note of the termination of the Mandate by the
General Assembly and took it into account. In four additional resolutions
adopted in 1969 and 1970, the Security Council recognized that the
General Assembly had terminated the Mandate, ru/ed that the continued
presence of South Africa in Namibia was illegal, called upon South Africa
to withdraw its administration from the Territory, strongly condemned
South Africa for its refusal to do so and declared all actions taken by
South Africa on behalf of or concerning Namibia to be illegal and invalid.

There is no doubt in my view, that General Assembly resolution 2145
(XXI) is valid, and that the Security Council resolution 276 (1970) is
also valid. Furthermore, the combined effect of the resolutions of these
two principal organs of the United Nations justifies the validity of the
termination of South Africa’s Mandate over Namibia and makes its
continued presence in that Territory illegal.

Namibia has been and remains an international responsibility which,
though formerly discharged through the agency of the South African
Government, has at all times constituted an exercise of international
rather than of sovereign authority. A further part of this premise ts that
the people and Territory of Namibia have, for the past 50 years, possessed
a sui generis international status, not being under the sovereignty of any
State, and having been placed under the overall authority and protection
of the international community represented since 1946 by the United
Nations.

Neither South Africa nor the United Nations has possessed rights in
102
115 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

Namibia for any purpose other than to secure the rights and interests of
the people of the Territory. For the Mandate did not confer ownership
or sovereignty or permanent rights, but consisted only of a conditional
grant of powers for the achievement of a purpose—not for the benefit of
the grantee but for the benefit of a third party, the people and Territory
of Namibia—which powers were to be relinquished as soon as the
purpose was achieved.

The United Nations General Assembly adopted, on 24 October 1970,
resolution 2625 (XXV) embodying a Declaration on principles of Inter-
national Law concerning Friendly Relations and Co-operation among
States in accordance with the Charter of the United Nations. The
Declaration states, inter alia, in the sixth paragraph of the section The
principle of equal rights and self-determination of peoples:

“The territory of a colony or other Non-Self-Governing Territory
has, under the Charter, a status separate and distinct from the
territory of the State administering it; and such separate and distinct
status under the Charter shall exist until the people of the colony or
Non-Self-Governing Territory have exercised their right of self-
determination in accordance with the Charter, and particularly its
purposes and principles.”

By this Declaration, the General Assembly also declared further that:

“The principles of the Charter which are embodied in this Decla-
ration constitute basic principles of international law,”

and consequently appealed to all States—

“to be guided by these principles in their international conduct and
to develop their mutual relations on the basis of their strict obser-
vance.”’ (Declaration, ibid., General part, para. 3.)

Validity

The United Nations had valid reason to proceed to the revocation.
In resolution 2145 (XXI) the General Assembly relied on various grounds
for its decision, and some at least of those grounds are of sucha nature
that their validity can be established without it being necessary to go into

factual issues.
In the operative part of resolution 2145 (XXT) the General Assembly,

inter alia, :

(i) reaffirmed the inalienable right of the people of South West Africa
to self-determination, freedom and independence;

103
116 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

(ii) reaffirmed that South West Africa is a territory having international
status which it shall maintain until it achieves independence;

(iii) declared that South Africa had failed to fulfil its obligations in
respect of the Territory and had disavowed the Mandate;

(iv) decided that the Mandate conferred upon His Britannic Majesty
to be exercised on his behalf by the Government of the Union of
South Africa is, therefore, terminated; that South Africa has no
other right to administer the Territory and that henceforth South
West Africa comes under the direct responsibility of the United
Nations;

(v) resolved to discharge these responsibilities with respect to South
West Africa;

(vi) established an ad hoc committee to recommend practical means by
which South West Africa should be administered so as to enable
the people of the Territory to exercise their right of self-determina-
tion and to achieve independence;

(vii) called upon the Government of South Africa forthwith to refrain
and desist from any action which will, in any manner whatsoever,
alter or tend to alter the present international status of South West
Africa;

(viii) called the attention of the Security Council to this resolution, and

(ix) requested all States to extend their whole-hearted co-operation and
assistance in implementing this resolution.

The Security Council, in aid of the decisions taken by the General
Assembly, upheld the principles embodied in General Assembly resolution
2145 (XXI), and adopted resolutions 245, 246 (1968); 264, 269 (1969);
276, 283 and 284 (1970). In these resolutions, the Security Council
recognized that the General Assembly had terminated the Mandate of
South Africa over Namibia and assumed direct responsibility for the
Territory until its independence, and called upon the Government of
South Africa to withdraw its administration from the Territory immedi-
ately (resolution 264 of 1969, reaffirmed in later resolutions).

The request for advisory opinion was made in resolution 284 (1970).
By this resolution, the Security Council reaffirmed the special responsi-
bility of the United Nations with regard to the Territory and the people
of Namibia, recalled resolution 276 and decided to submit the question
to the International Court of Justice for an advisory opinion.

In resolution 276 (1970), the Security Council reaffirmed General
Assembly resolution 2145 (XXI) by which the United Nations decided to
terminate the Mandate of South West Africa and assumed direct responsi-
bility for the Territory until its independence, and reaffirmed Security
Council resolution 264 (1969) which recognized this termination and
called upon the Government of South Africa immediately to withdraw

104
117 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

from this Territory. Neither the Security Council nor the General Assem-
bly has requested the Court to advise on the legal validity or otherwise
of the action taken by them or the resolutions passed by them.

The principles of the Charter, on the basis of which action has been
taken by the General Assembly and the Security Council, have been
elaborated in the United Nations Declaration on Principles of Interna-
tional Law concerning Friendly Relations and Co-operation among
States in accordance with the Charter of the United Nations, which was
unanimously adopted by the General Assembly on 24 October 1970.

The first argument against the formal validity of Security Council
resolutions in general is based by the South African Government on the
composition of the Council and concerns the representation of China—
the “Republic of China”, as it is named in paragraph | of Article 23 of the
Charter. It is the Government of Nationalist China which has occupied
the permanent seat of China from the foundation of the United Nations
down to today. South Africa itself has always considered the Nationalist
Government as the legal Government of China. When it comes to the
right of representation of two rival governments of a member State, it is
obviously the competent organ of the United Nations, in this case the
General Assembly, which should decide. Up to now, there has not been
any change in the representation of China in the United Nations. This
objection to the validity of Security Council resolutions should, therefore
be rejected.

The South African Government alleges that the Security Council did
not act in conformity with the procedure laid down by Article 27, para-
graph 3, of the Charter, when it adopted the various resolutions dealing
with the question now before the Court, and that in consequence all those
resolutions are null and void. Resolution 284 (1970), containing the
request for an advisory opinion which underlies the present proceedings,
was adopted despite the abstention of three members, two of which were
permanent members. Likewise resolution 276 (1970) was adopted in spite
of the abstention of two permanent members and, at the previous vote on
a phrase in the draft resolution, the words in question were retained des-
pite the abstention of four members, three of which were permanent mem-
bers. Nevertheless, those votes cannot be considered as irregular and thus
null and void, for there is a long-standing practice, followed by the
Security Council since 1950, which has interpreted the provisions of Ar-
ticle 27, paragraph 3, in such a way that the abstention of one or more
permanent members does not have the same effect as a negative vote.
It is also generally recognized that the absence of a permanent member
from a meeting of the Security Council does not prevent the taking of
decisions which are valid even if they relate to questions of substance.
The new procedural practice with regard to votes in the Security Council
was followed without any objection on the part of the General Assembly.

105
118 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

Article 32 of the Charter, which is relied upon by the South African
Government, presupposes the existence of a dispute to which the State
which is not a member of the Security Council is a party, as a ground for
having the right to participate, without the right to vote, in discussions
relating to that dispute. It is not the purpose of Security Council resolution
284 (1970) to settle a dispute between States; it is connected with a
situation, namely the question of Namibia, and with the responsibilities
which the United Nations assumed in 1966 (resolution 2145 (XXJ)) in
respect of that Territory and its inhabitants. Article 32 of the Charter was
therefore not applicable. Although the definite aim of the Council, when
it adopted resolution 276 (1970), was to obtain the withdrawal of the
South African authorities from Namibia, the intention was, at the same
time, to strengthen the maintenance of international peace and security
and to reduce the existing tension. As the matter at issue was not a
dispute between States but a situation which concerned the United
Nations as such, the Security Council was under no obligation to invite
South Africa to participate, without the right to vote, in the discussions
which preceded the adoption of the resolution.

Article 24 of the Charter constitutes a legal basis for resolution 276
(1970) of the Security Council. That Article confers on the Council not
only the specific powers set forth in Chapters VI, VII, VIII and XII, but
also general powers, consistent with the aims and principles of the United
Nations. With regard to the interpretation of Article 24 of the Charter,
it is said in the treatise published in 1969 by Goodrich, Hambro and
Simons, entitled Charter of the United Nations: ‘Article 24 (2) states that
the ‘specific powers granted to the Security Council’ are laid down in
Chapters VI, VII, VII and XII of the Charter. This statement raises the
question whether the Council has these powers only or whether it may
exercise such other powers, consistent with the purposes and principles
of the Charter, as are necessary for it to discharge its responsibilities.
The latter, more liberal interpretation has been generally accepted.”
(P. 204.) The objections of the South African Government to the intrinsic
validity of resolution 276 (1970) of the Security Council should be dis-
missed.

The first four paragraphs of the operative part of the resolution are
addressed in the first place to South Africa. They all, in particular para-
graph 2, contain important findings which bind that State legally. It is
therefore put under an obligation, by virtue of Article 25 of the Charter,
to modify its conduct in the Namibia question in conformity with the
decisions of the Security Council. Given that the continued presence of the
South African authorities in Namibia is illegal, all the measures taken by
them in the name of that Territory, or concerning that Territory, after the
cessation of the Mandate, are illegal and invalid. That finding is also

106
119 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

binding on all member States of the United Nations other than South
Africa,

LEGAL CONSEQUENCES FOR SOUTH AFRICA, FOR OTHER MEMBER STATES
OF THE UNITED NATIONS AND FOR NON-MEMBER STATES

It must be pointed out that South Africa, in international law, has,
so long as its illegal presence in Namibia lasts, certain obligations vis-a-vis
that Territory and its population. Those obligations are for the most part
the same as were incumbent upon South Africa before the cessation of the
Mandate. It is thus under an obligation to promote in continuous fashion
the well-being and development of the peoples of the Territory, in con-
formity with Article 22 of the League of Nations Covenant and with the
Mandate for South West Africa. South Africa has likewise an obligation
to act in conformity with the Declaration regarding non-self-governing
territories forming Chapter XI of the United Nations Charter. No matter
under what régime, human rights have to be respected in Namibia as
elsewhere.

The South African Government, after its attempts to annex the man-
dated territory had been defeated by the vigorous resistance of the United
Nations, and after it had definitely refused to subject the Territory to
trusteeship, nonetheless stated on various occasions that it would main-
tain the status quo, and that it would continue to administer the Territory
in the spirit of the current Mandate.

Included among the international rules which are binding on the
administration of the international territory of Namibia are declarations
and resolutions formally adopted by the principal organs of the United
Nations which represent generally accepted interpretations and applica-
tions of the provisions of the United Nations Charter, and which either
are of general application, or are stated to have specific reference to the
situation of Namibia.

The legal consequence for South Africa of its continued and illegal
presence in Namibia, is therefore that this constitutes an internationally
wrongful act and a breach of international legal obligations, owing by
South Africa not only to the United Nations but also to the people and
Territory of Namibia.

All States are required, under the provisions of Article 25 of the United
Nations Charter, to comply with the resolutions of the Security Council
and to assist the United Nations under Article 2, paragraph 5, of the
Charter in any action it takes in accordance with the Charter. States are
obliged to support the United Nations in securing the withdrawal of the
South African administration from Namibia and in ensuring the free and
effective exercise by the people of Namibia of their right to self-determi-

107
120 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

nation and independence. Since the termination of South Africa’s Man-
date over Namibia, States are precluded from establishing or maintaining
any relation with Namibia through the Government of South Africa or
through the illegal South African administration in the Territory.

It should be the duty of every Member of the United Nations:

to recognize the authority of the United Nations to administer the
Territory of Namibia;

to recognize the inalienable right of the people of Namibia to self-deter-
mination and independence;

to take joint and separate action in co-operation with the United Nations
(Art. 56) for the achievement of the purposes set forth in Article 55 of
the Charter;

to accept and carry out the decisions of the Security Council which it has
taken or which it may take from time to time in accordance with the
Charter (Art. 25), such as the steps mentioned in resolution 283 (1970).

All States have the obligation not to recognize the presence of South
Africa in Namibia in contravention of resolution 276 (1970) of the Security
Council and resolution 2145 (XXI) of the General Assembly.

Plebiscite

The position of the South African Government in respect to South
West Africa has always been very clear and consistent, in the sense that it
considers the Territory as an integral part of South Africa and that in fact
the annexation has taken place and that it does not intend ever to give
up the Territory.

On 4 November 1946, during the First Session of the General Assembly
of the United Nations held at Lake Success, Field Marshal Smuts, at the
fourteenth meeting of the Fourth Committee, presented a statement con-
cerning the mandated territory of South West Africa (UN doc. A/C.4/41).
He recalled the fact that during the First World War, President Wilson
and other Allied spokesmen had emphasized the right of self-determina-
tion of all peoples and had made any form of annexation unacceptable to
the Peace Conference. South West Africa, he continued, was so essen-
tially a part of the South African territory and people, that a particular
form of mandate had to be devised to meet the needs of the South African
situation. Owing to the physical contiguity of South West Africa to the
Union and its ethnological kinship with the rest of South Africa, the
argument ran, the Union of South Africa was legitimately concerned in
securing the annexation of that Territory. President Wilson understood,
said Field Marshal Smuts, that the future of that Territory lay in its
incorporation.

108
121 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

“By now [1946], South West Africa was so thoroughly integrated
with the Union that its formal incorporation was mainly required to
remove doubts, and thereby to attract capital and encourage indivi-
dual initiative, and to render unnecessary a separate fiscal system.
Incorporation would thus admit the inhabitants to the full benefits
enjoyed by the population of the Union.

The integration of South West Africa with the Union might be a
process lasting over many years, but it would be as inevitable as the
union of Wales and Scotland with England, of Texas and Louisiana
with the American Union, and of Eastern Siberia with the Russian
Union. At present [1946], South West Africa was a geographic,
ethnic, strategic and economic part of the Union of South Africa.

The integration of South West Africa with the Union would be
mainly a formal recognition of a unity that already existed.” (GA,
OR, Fourth Committee, 14th Meeting, 4 November 1946; italics
added.)

At that time and subsequently, South Africa has claimed sovereignty
over the mandated territory and has openly declared its breach and dis-
regard of the principle of non-annexation proclaimed by the Versailles
Peace Conference. The avowed annexation was then and is now improper
and unacceptable.

It is an admission by South Africa that the essential principle contained
in the Covenant and the basic purpose of the mandates system has been
violated, and is not now admitted or recognized as having any value or
being applicable to Namibia. This evidence, and the violation of other
obligations of the Mandatory, are among the compelling reasons taken
into account by the General Assembly for the declaration that the Man-
date was terminated and a justification of resolution 2145 (XXI).

At the hearing of 15 March 1971, the representative for South Africa
stated:

“Against the background of the submission which we had made in
the previous proceedings to the effect that the Mandate, as a whole,
had lapsed, together with all obligations thereunder, the honourable
President asked the question ‘Under what title does the Government
of South Africa claim to carry on the administration of Namibia?’
Our answer is as follows:

South Africa conquered the Territory by force of arms in 1915, and
administered it under military rule until the end of the war.

109
122 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

In the years since 1915, South West Africa has inevitably been
integrated even more closely with the Republic.

In the light of this history, it is the view of the South African
Government that, if it is accepted that the Mandate has lapsed, the
South African Government would have the right to administer the
Territory by reason of a combination of factors, being (a) its
original conquest; (b) its long occupation; fc) the continuation of
the sacred trust basis agreed upon in 1920; and, finally (d) because
its administration is to the benefit of the inhabitants of the Territory
and is desired by them. In these circumstances the South African
Government cannot accept that any State or organization can have a
better title to the Territory.” (Italics added.)

The question of a plebiscite has no relevance whatsoever to the question
posed by the Security Council for the advisory opinion of this Court. The
question of a plebiscite is a political question which has to be dealt with
by the United Nations either in the General Assembly or in the Security
Council. The question raised by South Africa can be briefly dismissed as
being irrelevant and not falling within the ambit of the question that this
Court has been requested to answer. The issues of non-annexation,
apartheid and independence are not even mentioned as possible terms of a
plebiscite. The proposal that the Court should supervise a political act,
which would have been the concern of the General Assembly or the
Security Council, should of course be rejected. The Court rightly answered
that it “cannot entertain this proposal’. I especially concur with the
Court’s comment regarding such proposal when it stated that:

“The Court having concluded that no further evidence was
required, that the Mandate was validly terminated and that in
consequence South Africa’s presence in Namibia is illegal and its
acts on behalf of or concerning Namibia are illegal and invalid, it
follows that it cannot entertain this proposal.”

Against the background of the acts and intentions of South Africa in
respect to the Territory of Namibia, it is obvious that such a request can
have no other purpose than to obtain recognition of a conquest, an
integration and an annexation which have already taken place. The status
of South West Africa was thus de facto unilaterally and illegally changed.
Twenty-five years ago, a request for annexation—founded on the alleged
results of a plebiscite which Field Marshal Smuts presented to the
General Assembly—was rejected. The feeling and declarations of the
majority of delegations were that the spirit of the Charter would not be
constructively implemented by the only two alternatives proposed by the
Union of South Africa; i.e., incorporation or a continuation of the

110
123 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

present situation without United Nations supervision. The proposal of
the Union of South Africa—it was said—would be a backward step that
might endanger the progressive tendencies of the Charter and the legiti-
.mate aspirations of half the population of the world in the non-self-
governing territories.

PRINCIPLE OF NON-ANNEXATION

One of the main principles which informs and gives new spirit to an
international instrument like the Covenant, was the principle of non-
annexation, a noble idea to deter the military powers from taking advan-
tage of the war situation, or claiming, by right of conquest, sovereignty
and ownership over peoples and territories, formerly pawns in the colonial
system or the reward of victory or of superior strength. These new ideas
were intended to help in the organization of a new world order, in which
backward people, in all continents, would have a chance to be free from
the former traditional chains of slavery, forced labour, and from being
the prey of greedy masters. Those noble ideas, principles and concepts,
embodied in the Covenant, were not born to have a precarious or
temporary existence, linked to the mortal fate of a particular forum or to
an international organization which could not be immune to change.
They were intended to survive and prevail to guide the political conduct of
governments and the moral behaviour of men. They were meant to
persist and endure no matter what new social structures of juridical forms
might evolve and change through the passage of time in this ever-changing
world. Nevertheless South Africa has in reality and to all effects annexed
as its own the Territory of Namibia. During the present proceedings, the
Government of South Africa, through its representative at the oral
hearings, has bluntly declared that its title to the mandated territory is
based on conquest and long occupation. This behaviour as well as the
refusal to render annual reports and to transmit petitions are sufficient
grounds for the revocation of the Mandate.

So is the racial discrimination practised as an official policy in Namibia
with the enforcement there of the system of apartheid. Racial discrimi-
nation as a matter of official government policy is a violation of a norm or
rule or standard of the international community. A norm of non-discrimi-
nation of universal application has been drawn up independently of the
Mandate and governs Article 2.

This is a problem, therefore, of the proper recognition and evaluation
of human rights and the impact of their observance on the peace of the
world. The mandatories have the duty, not only to “promote to the
utmost the well-being and development” of the peoples entrusted to their

111
124 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

care, but to do it by means and methods most likely to achieve that end,
and which do not by their very nature—as does apartheid—run contrary
to the intended goal. The Charter prescribes the roads which will lead to
it; those of non-discrimination and respect for human rights and funda-
mental freedoms, among other ways and means which wiil help the
peoples to overcome the hardships and strains of our time.

The dissolution of the League was not the funeral of the principles and
obligations contained in the Covenant and the Mandate; they are alive and
wiil continue to be alive. No time-limit was or could be established for the
“sacred trust of civilization”’.

The counterpart of annexation was to place the territories under a
régime administered internationally. That was the purpose of the trustee-
ship system. South Africa should have been willing to negotiate with the
United Nations an agreement to that effect, as was contemplated by the
Charter. Paragraph 1 of Article 80 is not to be interpreted as giving
grounds for delay or postponement of such negotiations; paragraph 2 of
the same Article has no other purpose or meaning. South Africa dis-
regarded the obligation to negotiate and the repeated request of the
General Assembly to present a draft trusteeship agreement in respect of
South West Africa. As Judge De Visscher said in the case concerning the
International Status of South West Africa:

“I concede that the provisions of Chapter XII of the Charter do
not impose on the Union of South Africa a legal obligation to
conclude a Trusteeship Agreement, in the sense that the Union is free
to accept or to refuse the particular terms of a draft agreement. On
the other hand, I consider that these provisions impose on the
Union of South Africa an obligation to take part in negotiations with
a view to concluding an agreement.” (/.C.J. Reports 1950, p. 186.)

The character of the Mandate and the power of administration given to
the Mandatory by Article 2, paragraph 1, of the Mandate, has its foun-
dation in the reasoning and considerations stated in paragraphs 3 and 6
of Article 22 of the Covenant. Paragraph 6 contains the following
concepts:

“There are territories, such as South West Africa... which,
owing to the sparseness of their population ... or their remoteness
from the centres of civilisation, or their geographical contiguity to
the territory of the Mandatory ...can be best administered under
the laws of the Mandatory... subject to the safeguards above
mentioned in the interests of the indigenous population.” (Italics
added.)

112
125 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

Of no place in the world nowadays can one properly talk about ‘‘their
remoteness from the centres of civilization’. Now ali countries and
peoples everywhere are near and neighbours to each other. Isolation does
not really exist unless imposed by force. The sparseness of population is
becoming everywhere a thing of the past; the birth rate and the number
of people cannot be measured by the figures of 50 years ago. The earth has
become more than ever a melting-pot, crowded to overflowing and is
subject to the everlasting pressure and impact of dynamic cross-currents
of interchanging of peoples, cultures, ideas and reciprocal influences of
every conceivable kind. Much can be said also of the number, location
and identity of the “centres of civilization” which the framers of Article 22
of the Covenant had in mind.

So the.discretion in the power of administration and legislation claimed
by the Mandatory was founded on reasons and circumstances which half
a century later have become and appear obsolete. They were intended
only to facilitate administration. (Art. 2 (1) of the Mandate and Art. 22 (6)
of the Covenant.) The exercise of such power was subject to the obli-
gations stated in the Covenant and in the Mandate. (Art. 2 (2) among
others.) Obviously the power of administration and legislation could not
be legitimately exercised by methods like apartheid which run contrary to
the aims, principles and obligations stated in Article 22 of the Covenant,
especially in paragraphs |, 2 and 6. Nor could be exercised today in
violation of the provisions of the United Nations Charter, particularly—
among others—those regarding respect for human rights and fundamental
freedoms, or the prohibition of discrimination on account of race or
colour. The arbitrary assertion that apartheid is the only alternative to
chaos, and that the peoples of South West Africa are incapable of
constituting a political unity and being governed as a single State does not
justify the official policy of discrimination based on race, colour or
membership in a tribal group.

Paragraph 3 of Article 22 of the Covenant did not presuppose a static
condition for the peoples of the territories. Their stage of development had
to be transitory, and therefore the character of the Mandate, even of a
given mandate, could not be conceived as a static and frozen one; it had
to differ as the development of the people changed or passed from one
stage to another. Are the people of South West Africa in the same stage of
development as 50 years ago? Are the economic conditions of the Terri-
tory the same? Article 2, paragraph 2, of the Mandate states:

“The Mandatory shall promote to the utmost the material and
moral well-being and the social progress of the inhabitants of the
territory subject to the present Mandate.”

Even if the geographical situation is to be considered from the aspect of its

113
126 NAMIBIA (S.W. AFRICA) (SEP. OP. PADILLA NERVO)

remoteness from centres of civilization, and remoteness being a relative
term, can it be said that South West Africa is now as remote from centres
of civilization as it was 50 years ago?

The relentless will of self-assertion in search of new horizons has
created new conditions where freedom and social justice could flourish;
sometimes a new order has been established through violent and dramatic
struggles, sometimes by peaceful processes of collective parliamentary
action in national and international forums. This struggle has created
conditions, principles, rules and standards of international behaviour,
which have found expression in the works of thinkers, writers and
philosophers. “Equality before the law”, or in the words of the Charter:
“International co-operation in the promotion and respect of human
rights and fundamental freedoms for all without distinction as to race...”

This fundamental resolve will inspire the vision and the conduct of
peoples the world over, until the goal of self-determination and in-
dependence is reached, and such ideas and hopes are kept in the human
mind, “until [in the words of Lincoln] in due time the weights should be
lifted from the shoulders of all men, and all should have an equal chance”.

(Signed) Luis PADILLA NERVO.

114
